CAE Inc. Consolidated Financial Statements Management’s Report on Internal Control Over Financial Reporting 1 Report of Independent Registered Public Accounting Firm 2 Consolidated Financial Statements Consolidated Statement of Financial Position 3 Consolidated Income Statement 4 Consolidated Statement of Comprehensive Income 5 Consolidated Statement of Changes in Equity 6 Consolidated Statement of Cash Flows 7 Notes to the Consolidated Financial Statements Note 1 – Nature of Operations, Summary of Significant Accounting Policies and Revision to Prior Period 8 Note 2 – Changes in Accounting Policies 21 Note 3 – Net Assets Held for Sale and Discontinued Operations 21 Note 4 – Business Combinations 22 Note 5 – Accounts Receivable 23 Note 6 – Inventories 23 Note 7 – Property, Plant and Equipment 24 Note 8 – Intangible Assets 25 Note 9 – Other Assets 26 Note 10 – Accounts Payable and Accrued Liabilities 26 Note 11 – Contracts in Progress 27 Note 12 – Provisions 27 Note 13 – Debt Facilities 28 Note 14 – Government Assistance 30 Note 15 – Employee Benefit Obligations 30 Note 16 – Deferred Gains and Other Non-Current Liabilities 34 Note 17 – Income Taxes 35 Note 18 – Share Capital, Earnings per Share and Dividends 37 Note 19 – Accumulated Other Comprehensive Income 38 Note 20 – Employee Compensation 38 Note 21 – Impairment of Non-Financial Assets 39 Note 22 – Other Gains – Net 39 Note 23 – Finance Expense – Net 40 Note 24 – Share-Based Payments 40 Note 25 – Supplementary Cash Flows Information 44 Note 26 – Contingencies 44 Note 27 – Commitments 44 Note 28 – Capital Risk Management 45 Note 29 – Fair Value of Financial Instruments 45 Note 30 – Financial Risk Management 48 Note 31 – Operating Segments and Geographic Information 53 Note 32 – Related Party Relationships 55 Note 33 – Related Party Transactions 57 Note 34 – Event After the Reporting Period 58 Consolidated Financial Statements Management’s Report on Internal Control Over Financial Reporting Management of CAE is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f), 15d-15(f) under the Securities Exchange Act of 1934). CAE’s internal control over financial reporting is a process designed under the supervision of CAE’s President and Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s consolidated financial statements for external reporting purposes in accordance with IFRS , as issued by the International Accounting Standards Board (IASB). As of March31,2016, management conducted an assessment of the effectiveness of the Company’s internal control over the financial reporting based on the framework and criteria established by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) on Internal Control – Integrated Framework (2013 Framework). Based on this assessment, management concluded that the Company’s internal control over financial reporting as of March31,2016 was effective. M. ParentS. Lefebvre President and Chief Executive Officer Vice-president, Finance and Chief Financial Officer Montreal (Canada) May19,2016 1 | CAE Year-End Financial Results 2016 Report of Independent Registered Public Accounting Firm To the Shareholders of CAE Inc. We have audited the accompanying consolidated statement of financial position of CAE Inc. and its subsidiaries as of March 31, 2016 and March 31, 2015 and the related consolidated income statement, statement of comprehensive income, statement of changes in equity, and statement of cash flows for the years then ended. We also have audited CAE Inc. and its subsidiaries’ internal control over financial reporting as of March 31, 2016 , based on criteria established in Internal Control - Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Management is responsible for these consolidated financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on these consolidated financial statements and an opinion on the company’s internal control over financial reporting based on our integrated audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the consolidated financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall consolidated financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of CAE Inc. and its subsidiaries as of March 31, 2016 and March 31, 2015 and the results of their operations and their cash flows for the years then ended in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board. Also, in our opinion, CAE Inc. and its subsidiaries maintained, in all material respects, effective internal control over financial reporting as of March 31, 2016, based on criteria established in Internal Control - Integrated Framework (2013) issued by COSO. 1 Montreal, Quebec May 19, 2016 CAE Year-End Financial Results 2016 | 2 1 CPA auditor, CA, public accountancy permit No. A123498 Consolidated Financial Statements Consolidated Statement of Financial Position As at March 31 March 31 March 31 (amounts in millions of Canadian dollars) Notes 2015 Assets Cash and cash equivalents $ $ 330.2 Accounts receivable 5 468.0 Contracts in progress: assets 11 309.8 Inventories 6 237.3 Prepayments 81.8 Income taxes recoverable 43.9 Derivative financial assets 29 30.3 Assets held for sale 3 61.2 Total current assets $ $ 1,562.5 Property, plant and equipment 7 1,461.2 Intangible assets 8 844.7 Investment in equity accounted investees 32 318.0 Deferred tax assets 17 33.2 Derivative financial assets 29 21.1 Other assets 9 416.2 Total assets $ $ 4,656.9 Liabilities and equity Accounts payable and accrued liabilities 10 $ $ 732.7 Provisions 12 17.5 Income taxes payable 10.6 Contracts in progress: liabilities 11 154.6 Current portion of long-term debt 13 55.5 Derivative financial liabilities 29 54.0 Liabilities held for sale 3 14.2 Total current liabilities $ $ 1,039.1 Provisions 12 4.6 Long-term debt 13 1,224.3 Royalty obligations 158.4 Employee benefit obligations 15 185.7 Deferred gains and other non-current liabilities 16 165.1 Deferred tax liabilities 17 176.1 Derivative financial liabilities 29 17.2 Total liabilities $ $ 2,970.5 Equity Share capital 18 $ $ 559.0 Contributed surplus 19.1 Accumulated other comprehensive income 19 177.3 Retained earnings 879.8 Equity attributable to equity holders of the Company $ $ 1,635.2 Non-controlling interests 51.2 Total equity $ $ 1,686.4 Total liabilities and equity $ $ 4,656.9 The accompanying notes form an integral part of these Consolidated Financial Statements. 3 | CAE Year-End Financial Results 2016 Consolidated Financial Statements Consolidated Income Statement Years ended March 31 (amounts in millions of Canadian dollars, except per share amounts) Notes 2015 Continuing operations Revenue 31 $ $ 2,246.3 Cost of sales 1,642.6 Gross profit $ $ 603.7 Research and development expenses 64.1 Selling, general and administrative expenses 264.6 Other gains – net 22 (20.3) After tax share in profit of equity accounted investees 31 (37.5) Restructuring costs 12 - Operating profit $ $ 332.8 Finance income 23 (9.8) Finance expense 23 80.7 Finance expense – net $ $ 70.9 Earnings before income taxes $ $ 261.9 Income tax expense 17 57.8 Earnings from continuing operations $ $ 204.1 Discontinued operations (Loss) earnings from discontinued operations 3 0.6 Net income $ $ 204.7 Attributable to: Equity holders of the Company $ $ 201.8 Non-controlling interests 2.9 $ $ 204.7 Earnings (loss) per share from continuing and discontinued operations attributable to equity holders of the Company Basic and diluted – continuing operations 18 $ $ 0.76 Basic and diluted – discontinued operations 18 - $ $ 0.76 The accompanying notes form an integral part of these Consolidated Financial Statements. CAE Year-End Financial Results 2016 | 4 Consolidated Financial Statements Consolidated Statement of Comprehensive Income Years ended March 31 (amounts in millions of Canadian dollars) Notes 2015 Net income $ $ 204.7 Items that may be reclassified to net income Foreign currency translation Net currency translation difference on the translation of financial statements of foreign operations $ $ 100.9 Net loss on certain long-term debt denominated in foreign currency and designated as hedges of net investments in foreign operations (68.1) Reclassification to income 2.5 Income taxes 17 (3.3) Share in foreign currency translation difference of equity accounted investees 29.5 $ $ 61.5 Net change in cash flow hedges Effective portion of changes in fair value of cash flow hedges $ $ (39.2) Reclassification to income 25.6 Income taxes 17 3.6 After tax share in net change of cash flow hedges of equity accounted investees 0.4 $ $ (9.6) Net change in available-for-sale financial instruments Net change in fair value of available-for-sale financial asset 29 $ $ - $ $ - Items that are never reclassified to net income Defined benefit plan remeasurements Defined benefit plan remeasurements 15 $ $ (66.0) Income taxes 17 18.0 $ $ (48.0) Other comprehensive income $ $ 3.9 Total comprehensive income $ $ 208.6 Attributable to: Equity holders of the Company $ $ 201.6 Non-controlling interests 7.0 $ $ 208.6 Total comprehensive income (loss) attributable to equity holders of the Company: Continuing operations $ $ 200.7 Discontinued operations 0.9 $ $ 201.6 Fiscal 2016 includes net losses of $36.4 million reclassified to revenue (2015 – net losses of $35.9 million) and net losses of $2.5 million reclassified to finance expense – net (2015 – net gain of $10.3 million). An estimated net amount of $48.5 million of losses is expected to be reclassified from other comprehensive income during the next12 months. Future fluctuation in market rate (foreign exchange rate or interest rate) will impact the amount expected to be reclassified. The accompanying notes form an integral part of these Consolidated Financial Statements. 5 | CAE Year-End Financial Results 2016 Consolidated Financial Statements Consolidated Statement of Changes in Equity Attributable to equity holders of the Company Year ended March 31, 2015 Common shares Accumulated other Non- (amounts in millions of Canadian dollars, Number of Stated Contributed comprehensive Retained controlling Total except number of shares) Notes shares value surplus income (Note 19) earnings Total interests equity Balances at April 1, 2014 263,771,443 $ 517.5 $ 19.5 $ 129.5 $ 797.6 $ 1,464.1 $ 40.6 $ 1,504.7 Net income - $ - $ - $ - $ 201.8 $ 201.8 $ 2.9 $ 204.7 Other comprehensive income (loss): Foreign currency translation - - - 57.4 - 57.4 4.1 61.5 Net change in cash flow hedges - - - (9.6) - (9.6) - (9.6) Defined benefit plan remeasurements - (48.0) (48.0) - (48.0) Total comprehensive income - $ - $ - $ 47.8 $ 153.8 $ 201.6 $ 7.0 $ 208.6 Stock options exercised 24 1,309,201 12.6 - - - 12.6 - 12.6 Optional cash purchase 4,509 0.1 - - - 0.1 - 0.1 Transfer upon exercise of stock options - 3.5 (3.5) - Share-based payments 24 - - 3.1 - - 3.1 - 3.1 Additions to non-controlling interests - 3.6 3.6 Stock dividends 18 1,817,917 25.3 - - (25.3) - - - Cash dividends 18 - (46.3) (46.3) - (46.3) Balances at March 31, 2015 266,903,070 $ 559.0 $ 19.1 $ 177.3 $ 879.8 $ 1,635.2 $ 51.2 $ 1,686.4 Net income - $ - $ - $ - $ 229.7 $ 229.7 $ 0.6 $ 230.3 Other comprehensive income: Foreign currency translation - - - 30.6 - 30.6 1.5 32.1 Net change in cash flow hedges - - - 12.7 - 12.7 - 12.7 Net change in available-for-sale financial instruments - - - 0.1 - 0.1 - 0.1 Defined benefit plan remeasurements - 25.2 25.2 - 25.2 Total comprehensive income - $ - $ - $ 43.4 $ 254.9 $ 298.3 $ 2.1 $ 300.4 Stock options exercised 24 1,654,005 15.9 - - - 15.9 - 15.9 Optional cash purchase 3,861 - Common shares repurchased and cancelled 18 (515,200) (1.1) - - (6.6) (7.7) - (7.7) Transfer upon exercise of stock options - 4.5 (4.5) - Share-based payments 24 - - 3.7 - - 3.7 - 3.7 Dividends to non-controlling interests - (1.7) (1.7) Stock dividends 18 1,589,080 23.4 - - (23.4) - - - Cash dividends 18 - (56.7) (56.7) - (56.7) Balances at March 31, 2016 $ The balance of retained earnings and accumulated other comprehensive income as at March 31, 2016 was $1,268.7 million (2015 – $1,057.1 million). The accompanying notes form an integral part of these Consolidated Financial Statements. CAE Year-End Financial Results 2016 | 6 Consolidated Financial Statements Consolidated Statement of Cash Flows Years ended March 31 (amounts in millions of Canadian dollars) Notes 2015 Operating activities Earnings from continuing operations $ $ 204.1 Adjustments for: Depreciation of property, plant and equipment 7 108.1 Amortization of intangible and other assets 81.0 After tax share in profit of equity accounted investees (37.5) Deferred income taxes 17 37.2 Investment tax credits (21.7) Share-based compensation 24 7.5 Defined benefit pension plans 15 6.4 Amortization of other non-current liabilities (35.8) Other (11.5) Changes in non-cash working capital 25 (69.2) Net cash provided by operating activities $ $ 268.6 Investing activities Business combinations, net of cash and cash equivalents acquired 4 $ $ (2.0) Proceeds from disposal of discontinued operations 3 - Proceeds from partial disposal of interests in investments, net of cash and cash equivalents disposed - 8.5 Capital expenditures for property, plant and equipment 7 (144.2) Proceeds from disposal of property, plant and equipment 7.6 Capitalized development costs 8 (41.5) Enterprise resource planning (ERP) and other software 8 (19.9) Net proceeds from (payments to) equity accounted investees (0.3) Dividends received from equity accounted investees 8.9 Other 4.1 Net cash used in investing activities $ $ (178.8) Financing activities Proceeds from borrowing under revolving unsecured credit facilities 13 $ $ 524.7 Repayment of borrowing under revolving unsecured credit facilities 13 (554.0) Proceeds from long-term debt 13 37.0 Repayment of long-term debt 13 (18.9) Repayment of finance lease 13 (28.2) Dividends paid (46.3) Common stock issuance 12.7 Repurchase of common shares 18 - Net cash used in financing activities $ $ (73.0) Effect of foreign exchange rate changes on cash and cash equivalents $ $ 8.8 Net increase in cash and cash equivalents $ $ 25.6 Cash and cash equivalents, beginning of period 312.3 Cash and cash equivalents, beginning of period, related to discontinued operations - (7.7) Cash and cash equivalents, end of period $ $ 330.2 Supplemental information: Dividends received $ $ 8.9 Interest paid 1 54.9 Interest received 1 11.0 Income taxes paid (net) 1 34.1 The accompanying notes form an integral part of these Consolidated Financial Statements. 7 | CAE Year-End Financial Results 2016 Notes to the Consolidated Financial Statements Notes to the Consolidated Financial Statements (Unless otherwise stated, all tabular amounts are in millions of Canadian dollars) The consolidated financial statements were authorized for issue by the board of directors on May 19, 2016. NOTE 1 – NATURE OF OPERATIONS, summary of SIGNIFICANT ACCOUNTING POLICIES AND revision TO PRIOR PERIOD Nature of operations CAE Inc. and its subsidiaries (or the Company) design, manufacture and supply simulation equipment, provide training, and develop integrated training solutions for defence and security markets, commercial airlines, business aircraft operators, helicopter operators, aircraft manufacturers and for healthcare education and service providers. CAE’s flight simulators replicate aircraft performance in normal and abnormal operations as well as a comprehensive set of environmental conditions utilizing visual systems that contain a database of airports, other landing areas, flying environments, mission-specific environments, and motion and sound cues. The Company offers a range of flight training devices based on the same software used on its simulators. The Company also operates a global network of training centres with locations around the world. The Company’s operations are managed through three segments: (i) Civil Aviation Training Solutions – Provides comprehensive training solutions for flight, cabin, maintenance and ground personnel in commercial, business and helicopter aviation, a range of flight simulation training devices, as well as ab initio pilot training and crew sourcing services; (ii) Defence and Security – Is a training systems integrator for defence forces across the air, land and naval domains, and for government organizations responsible for public safety; (iii) Healthcare – Designs, manufactures and markets simulators, audiovisual and simulation centre management solutions, offers consulting and courseware for training of medical and allied healthcare students as well as clinicians in educational institutions, hospitals and defence organizations. The Company’s mining division known as Datamine was sold during the second quarter of fiscal 2016 (see Note 3). CAE is a limited liability company incorporated and domiciled in Canada. The address of the main office is 8585 Côte-de-Liesse, Saint-Laurent, Québec, Canada, H4T 1G6. CAE shares are traded on the Toronto Stock Exchange and on the New York Stock Exchange. Basis of preparation The key accounting policies applied in the preparation of these consolidated financial statements are described below. These policies have been consistently applied to all years presented, unless otherwise stated. The consolidated financial statements have been prepared in accordance with Part I of the CPA Canada Handbook – Accounting, International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board (IASB). The consolidated financial statements have been prepared under the historical cost convention, except for the following items measured at fair value: contingent consideration, derivative financial instruments, financial instruments at fair value through profit and loss, available‑for‑sale financial assets and liabilities for cash-settled share-based arrangements. The functional and presentation currency of CAE Inc. is the Canadian dollar. Revision to prior period financial statements In preparing the consolidated financial statements for the year ended March 31, 2016, the Company identified an error related to the reassessment of unrecognized deferred tax assets. Upon transition to IFRS, certain transitional adjustments had resulted in the computation of additional deferred tax assets. Given that IFRS imposes restrictions on the full recognition of deferred tax assets by requiring that they be recognized only to the extent that their realization is probable, certain deferred taxes had not been recognized at that time. The revision recognizes that as deferred tax liabilities arose in fiscal 2012 and 2013, certain additional deferred tax assets should have been recognized in the consolidated financial statements as per the requirements of IAS 12 - Income Taxes . The following table presents the effect of this revision on each line of the Company’s consolidated statement of financial position for the comparative period: March 31, 2015 April 1, 2014 (amounts in millions) March 31, 2015 Adjustment Revised April 1, 2014 Adjustment Revised Deferred tax liabilities $ 198.6 $ (22.5) $ 176.1 $ 166.1 $ (22.5) $ 143.6 Retained earnings $ 857.3 $ 22.5 $ 879.8 $ 775.1 $ 22.5 $ 797.6 CAE Year-End Financial Results 2016 | 8 Notes to the Consolidated Financial Statements In accordance with accounting guidance in SEC Staff Accounting Bulletin No. 99 - Materiality , the Company assessed the materiality of that error and concluded that it was not material to any of the Company’s previously issued consolidated financial statements. In accordance with guidance in SEC Staff Accounting Bulletin No. 108 - Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements and with guidance in IAS 8 - Accounting Policies, Changes in Accounting Estimates and Errors , the Company revised its comparative consolidated financial statements to correct the effects of these matters. These non-cash revisions do not impact cash flows for any prior period. This revision has no effect on the consolidated income statement and on the earnings per share for the years ended March 31, 2016 and March 31, 2015. Basis of consolidation Subsidiaries Subsidiaries are all entities over which the Company has control. Control exists when the Company is exposed to, or has the rights to, variable returns from its involvement with the entity and has the ability to affect those returns through the power over the entity. Subsidiaries are fully consolidated from the date control is obtained and they are no longer consolidated on the date control ceases. All intercompany accounts and transactions have been eliminated. Joint arrangements Joint arrangements are entities in which the Company exercises joint control as established by contracts requiring unanimous consent for decisions about the activities that significantly affect the arrangement’s returns. When the Company has the rights to the net assets of the arrangement, the arrangement is classified as a joint venture and is accounted for using the equity method. When the Company has rights to the assets and obligations for the liabilities relating to an arrangement, the arrangement is classified as a joint operation and the Company accounts for each of its assets, liabilities and transactions, including its share of those held or incurred jointly, in relation to the joint operation. The Company does not have any joint operations. Under the equity method of accounting, interests in joint ventures are initially recognized at cost and adjusted thereafter to recognize the Company’s share of the profits or losses and movements in other comprehensive income (loss) (OCI) of the investee. When the Company’s share of losses in a joint venture equals or exceeds its interests in the joint ventures, the Company does not recognize further losses, unless it will incur obligations or make payments on behalf of the joint ventures. Unrealized gains resulting from transactions with joint ventures are eliminated, to the extent of the Company’s share in the joint venture. For sales of products or services from the Company to its joint ventures, the elimination of unrealized profits is considered in the carrying value of the investment in equity accounted investees in the consolidated statement of financial position and in the share in profit or loss of equity accounted investees in the consolidated income statement. Business combinations Business combinations are accounted for under the acquisition method. The consideration transferred for the acquisition of a subsidiary is the fair value of the assets transferred, the liabilities incurred and the equity interests issued by the Company, if any, at the date control is obtained. The consideration transferred includes the fair value of any liability resulting from a contingent consideration arrangement. Acquisition-related costs, other than share and debt issue costs incurred to issue financial instruments that form part of the consideration transferred, are expensed as incurred. Identifiable assets acquired and liabilities assumed in a business combination are measured initially at their fair value at the acquisition date. If a business combination is achieved in stages, the Company remeasures its previously held interest in the acquiree at its acquisition-date fair value and recognizes the resulting gain or loss, if any, in net income. Contingent consideration classified as a provision is measured at fair value, with subsequent changes recognized in income. If the contingent consideration is classified as equity, it is not remeasured until it is finally settled within equity. New information obtained during the measurement period, up to 12 months following the acquisition date, about facts and circumstances existing at the acquisition date affect the acquisition accounting. Non-controlling interests Non-controlling interests (NCI) represent equity interests in subsidiaries owned by outside parties. The share of net assets of subsidiaries attributable to non-controlling interests is presented as a component of equity. Changes in the Company’s ownership interest in subsidiaries that do not result in a loss of control are accounted for as equity transactions. The Company treats transactions with non-controlling interests as transactions with equity owners of the Company. For interests purchased from non-controlling interests, the difference between any consideration paid and the relevant share acquired of the carrying value of net assets of the subsidiary is recorded in equity. Gains or losses on disposals of non-controlling interests are also recorded in equity. 9 | CAE Year-End Financial Results 2016 Notes to the Consolidated Financial Statements Financial instruments and hedging relationships Financial instruments Financial assets and financial liabilities A financial instrument is any contract that gives rise to a financial asset of one entity and a financial liability or equity instrument of another entity. Financial assets and financial liabilities, including derivatives, are recognized on the consolidated statement of financial position when the Company becomes a party to the contractual provisions of the financial instrument. On initial recognition, all financial instruments are measured at fair value. When there is a difference between the fair value of the consideration given or received at initial recognition and the amount determined using a valuation technique, such difference is recognized immediately in income unless it qualifies for recognition as some other type of asset or liability. Subsequent measurement of the financial instruments is based on their classification as described below. The determination of the classification depends on the purpose for which the financial instruments were acquired and their characteristics. Except in very limited circumstances, the classification is not changed subsequent to the initial recognition. Financial instruments at fair value through profit and loss Financial instruments classified at fair value through profit and loss (FVTPL) are carried at fair value at each reporting date with the change in fair value recorded in income. The FVTPL classification is applied when a financial instrument: - Is a derivative, including embedded derivatives accounted for separately from the host contract, but excluding those derivatives designated as effective hedging instruments; - Has been acquired or incurred principally for the purpose of selling or repurchasing in the near future; - Is part of a portfolio of financial instruments that are managed together and for which there is evidence of a recent actual pattern of short-term profit-taking; or - Has been irrevocably designated as such by the Company (fair value option). Cash and cash equivalents, restricted cash and all derivative instruments, except for derivatives designated as effective hedging instruments, are classified at FVTPL. Embedded derivatives are recorded at FVTPL separately from the host contract when their economic characteristics and risks are not clearly and closely related to those of the host contract. Loans and receivables Loans and receivables are carried at amortized cost using the effective interest method. Interest income or expense is included in income in the period as incurred. Accounts receivable, contracts in progress, non-current receivables and advances are classified as loans and receivables except for those that the Company intends to sell immediately or in the near term, which are classified at FVTPL. At each reporting date, the carrying amounts of the financial assets other than those to be measured at FVTPL are assessed to determine whether there is objective evidence of impairment. Impairment losses on financial assets carried at amortized cost are reversed in subsequent periods if the amount of loss decreases and the decrease can be related objectively to an event occurring after the impairment was recognized. Available-for-sale Available-for-sale financial assets are non-derivative financial assets that are designated as available-for-sale or that are not classified in any of the preceding categories. The portfolio investments are classified as available-for-sale. Financial assets classified as available-for-sale are carried at fair value at each reporting date. Unrealized gains and losses, including changes in foreign exchange rates for non-monetary financial assets, are recognized in OCI in the period in which the changes arise and are transferred to income when the assets are derecognized or impairment occurs. Objective evidence of impairment of an equity investment includes a significant or prolonged decline in the fair value of the security below its cost. If a reliable estimate of the fair value of an unquoted equity instrument cannot be made, this instrument is measured at cost, less any impairment losses. Dividends are recognized in income when the right of payment has been established. Other financial liabilities Other financial liabilities are carried at amortized cost using the effective interest method. Accounts payable and accrued liabilities and long-term debt, including interest payable, as well as finance lease obligations and royalty obligations are classified as other financial liabilities. Transaction costs Transaction costs that are directly related to the acquisition or issuance of financial assets and financial liabilities (other than those classified at FVTPL) are included in the fair value initially recognized for those financial instruments. These costs are amortized to income using the effective interest method. CAE Year-End Financial Results 2016 | 10 Notes to the Consolidated Financial Statements Offsetting of financial assets and financial liabilities Financial assets and financial liabilities are offset and the net amount is presented in the consolidated statement of financial position when the Company has a legally enforceable right to set off the recognized amounts and intends to settle on a net basis or to realize the assets and settle the liabilities simultaneously. Fair value hierarchy transfers For financial instruments that are recognized at fair value on a recurring basis, the Company determines whether transfers have occurred between levels in the fair value hierarchy. The assessment is based on the lowest level input that is significant to the fair value measurement as a whole at the end of each period. Derivative financial instruments and hedge accounting Derivative financial instruments offering economic hedging without being eligible for hedge accounting are accounted for at FVTPL. Documentation At the inception of a hedge, if the Company elects to use hedge accounting, the Company formally documents the designation of the hedge, the risk management objectives and strategy, the hedging relationship between the hedged item and hedging item and the method for testing the effectiveness of the hedge, which must be reasonably assured over the term of the hedging relationship and can be reliably measured. The Company formally assesses, both at inception of the hedge relationship and on an ongoing basis, whether the derivatives that are used in hedging transactions are highly effective in offsetting changes in fair values or cash flows of hedged items in relation to the hedged risk. Cash flow hedge The effective portion of changes in the fair value of derivative instruments that are designated and qualify as cash flow hedges is recognized in OCI, while the ineffective portion is recognized immediately in income. Amounts accumulated in OCI are reclassified to income in the period in which the hedged item affects income. However, when the forecasted transactions that are hedged items result in recognition of non-financial assets (for example, inventories or property, plant and equipment), gains and losses previously recognized in OCI are included in the initial carrying value of the related non-financial assets acquired or liabilities incurred. The deferred amounts are ultimately recognized in income as the related non-financial assets are derecognized or amortized. Hedge accounting is discontinued prospectively when the hedging relationship no longer meets the criteria for hedge accounting, when the designation is revoked, or when the hedging instrument expires or is sold. Any cumulative gain or loss directly recognized in OCI at that time remains in OCI until the hedged item is eventually recognized in income. When it is probable that a hedged transaction will not occur, the cumulative gain or loss that was recognized in OCI is recognized immediately in income. Hedge of net investments in foreign operations The Company has designated certain long-term debt as a hedge of CAE’s overall net investments in foreign operations whose activities are denominated in a currency other than the Company’s functional currency. The portion of gains or losses on the hedging item that is determined to be an effective hedge is recognized in OCI and is limited to the translation gain or loss on the net investment. Derecognition Financial assets A financial asset (or, where applicable a part of a financial asset or part of a group of similar financial assets) is derecognized when: - The rights to receive cash flows from the asset have expired; - The Company has transferred its rights to receive cash flows from the asset and either has transferred substantially all the risks and rewards of the asset or has neither transferred nor retained substantially all the risks and rewards of the asset, but has transferred control of the asset; - The Company is involved in a program in which it sells undivided interests in certain of its accounts receivable and contracts in progress: assets. The Company continues to act as a collection agent. These transactions are accounted for when the Company is considered to have surrendered control over the transferred accounts receivable and contracts in progress: assets. Financial liabilities A financial liability is derecognized when the obligation under the liability is discharged, cancelled or expires. When an existing financial liability is replaced by another from the same lender on substantially different terms, or the terms of an existing liability are substantially modified, such an exchange or modification is treated as a derecognition of the original liability and the recognition of a new liability, and the difference in the respective carrying amounts is recognized in income. 11 | CAE Year-End Financial Results 2016 Notes to the Consolidated Financial Statements Foreign currency translation Foreign operations Assets and liabilities of subsidiaries that have a functional currency other than the Canadian dollar are translated from their functional currency to Canadian dollars at exchange rates in effect at the reporting date. Revenue and expenses are translated at the average exchange rates. The resulting translation adjustments are included in OCI. When designated as hedges of net investments in foreign operations, translation gains or losses related to long term intercompany account balances, which form part of the overall net investment in foreign operations, and those arising from the translation of debt denominated in foreign currencies, are also included in OCI. Transactions and balances Monetary assets and liabilities denominated in foreign currencies are translated at the prevailing exchange rate at the reporting date. Non-monetary assets and liabilities, and revenue and expense items denominated in foreign currencies are translated into the functional currency using the exchange rate prevailing at the dates of the respective transactions. Foreign exchange gains and losses resulting from the settlement of such transactions are recognized in income, except when deferred in OCI as qualifying cash flow hedges and qualifying net investment hedges. Cash and cash equivalents Cash and cash equivalents consist of cash and highly-liquid investments with original terms to maturity of 90 days or less at the date of purchase. Accounts receivable Receivables are initially recognized at fair value and are subsequently carried at amortized cost, net of an allowance for doubtful accounts, based on expected recoverability. The amount of the allowance is the difference between the asset’s carrying amount and the present value of the estimated future cash flows, discounted at the original effective interest rate. The loss is recognized in income. Subsequent recoveries of amounts previously provided for or written-off are recognized in income. Inventories Raw materials are valued at the lower of average cost and net realizable value. Spare parts to be used in the normal course of business are valued at the lower of cost, determined on a specific identification basis, and net realizable value. Work in progress is stated at the lower of cost, determined on a specific identification basis, and net realizable value. The cost of work in progress includes material, labour and an allocation of manufacturing overhead, which is based on normal operating capacity. Net realizable value is the estimated selling price in the ordinary course of business, less estimated costs of completion and the estimated costs necessary to generate revenue. In the case of raw materials and spare parts, the replacement cost is the best measure of net realizable value. Property, plant and equipment Property, plant and equipment are recorded at cost less any accumulated depreciation and any accumulated net impairment losses. Costs include expenditures that are directly attributable to the acquisition or manufacturing of the item. The cost of an item of property, plant and equipment that is initially recognized includes, when applicable, the initial present value estimate of the costs required to dismantle and remove the asset and restore the site on which it is located at the end of its useful life. Purchased software that is integral to the functionality of the related equipment is capitalized as part of that equipment. Subsequent costs, such as updates on training devices, are included in the asset’s carrying amount or recognized as a separate asset only when it is probable that future economic benefits will flow to the Company and the cost of the item can be reliably measured; otherwise, they are expensed. A loss on disposal is recognized in income when the carrying value of a replaced item is derecognized, unless the item is transferred to inventories. If it is not practicable to determine the carrying value, the cost of the replacement and the accumulated depreciation calculated by reference to that cost will be used to derecognize the replaced part. The costs of day-to-day servicing of property, plant and equipment are recognized in income as incurred. Gains and losses on disposal of property, plant and equipment are determined by comparing the proceeds from disposal with its carrying amount, and are recognized net within other gains and losses. CAE Year-End Financial Results 2016 | 12 Notes to the Consolidated Financial Statements The different components of property, plant and equipment are recognized separately when their useful lives are materially different and such components are depreciated separately in income. Leased assets are depreciated over the shorter of the lease term and their useful lives. If it is reasonably certain that the Company will obtain ownership by the end of the lease term, the leased asset is depreciated over its useful life. Land is not depreciated. The estimated useful lives, residual values and depreciation methods are as follows: Method Amortization rate/period Buildings and improvements Straight-line 2.5 to 10%/3 to 20 years Simulators Straight-line (10% residual) Not exceeding 25 years Machinery and equipment Declining balance/Straight-line 20 to 35%/2 to 10 years Aircraft Straight-line (15% residual) Not exceeding 12 years Aircraft engines Based on utilization Not exceeding 3,000 hours Depreciation methods, useful lives and residual values are reviewed and adjusted, if appropriate, on a prospective basis at each reporting date. Leases The Company leases certain property, plant and equipment from and to others. Leases in which substantially all the risks and rewards of ownership are transferred are classified as finance leases. All other leases are accounted for as operating leases. The Company as a lessor With regards to finance leases, the asset is derecognized at the commencement of the lease. The net present value of the minimum lease payments and any discounted unguaranteed residual value are recognized as non‑current receivables. Finance income is recognized over the term of the lease based on the effective interest method. Income from operating leases is recognized on a straight-line basis over the term of the corresponding lease. The Company as a lessee Finance leases are capitalized at the lease’s commencement at the lower of the fair value of the leased item and the present value of the minimum lease payments. Any initial direct costs of the lessee are added to the amount recognized as an asset. The corresponding obligations are included in long-term debt. Finance expense is recognized over the term of the lease based on the effective interest method. Payments made under operating leases are charged to income on a straight-line basis over the term of the lease. Sale and leaseback transactions The Company engages in sales and leaseback transactions as part of the Company’s financing strategy to support investment in the Civil Aviation training Solutions and Defence and Security segments. Where a sale and leaseback transaction results in a finance lease, any excess of sales proceeds over the carrying amount is deferred and amortized over the lease term. Where a sale and leaseback transaction results in an operating lease, and it is clear that the transaction is established at fair value, any profit or loss is recognized in income. If the sales price is below fair value, the shortfall is recognized in income immediately except if the loss is compensated for by future lease payments at below market price, it is deferred and amortized in proportion to the lease payments over the period the asset is expected to be used. If the sale price is above fair value, the excess over fair value is deferred and amortized over the period the asset is expected to be used. Intangible assets Goodwill Goodwill is measured at cost less accumulated impairment losses, if any. Goodwill arises on the acquisition of subsidiaries. Goodwill represents the excess of the aggregate of the cost of an acquisition, including the Company’s best estimate of the fair value of contingent consideration and the acquisition-date fair value of any previous held equity interest in the acquiree, over the fair value of the net identifiable assets of the acquiree at the acquisition date. Gains and losses on the disposal of an entity include the carrying amount of goodwill relating to the entity sold. Research and development (R&D) Research costs are expensed as incurred. Development costs are also charged to income in the period incurred unless they meet all the specific capitalization criteria established in IAS 38, Intangible Assets . Capitalized development costs are stated at cost and net of accumulated amortization and accumulated impairment losses, if any. Amortization of the capitalized development costs commences when the asset is available for use and is included in research and development expense. 13 | CAE Year-End Financial Results 2016 Notes to the Consolidated Financial Statements Other intangible assets Intangible assets acquired separately are measured at cost upon initial recognition. The cost of intangible assets acquired in a business combination is the fair value as at the acquisition date. Following initial recognition, intangible assets are carried at cost, net of accumulated amortization and accumulated impairment losses, if any. The cost of an internally generated intangible asset comprises all directly attributable costs necessary to create, produce, and prepare the asset to be capable of operating in the manner intended by management. Gains and losses on disposal of intangible assets are determined by comparing the proceeds from disposal with its carrying amount and are recognized within other gains and losses. Amortization Amortization is calculated using the straight-line method for all intangible assets over their estimated useful lives as follows: Amortization period (in years) Capitalized development costs 5 to 10 Customer relationships 3 to 15 ERP and other software 3 to 10 Technology 3 to 10 Other intangible assets 2 to 40 Amortization methods and useful lives are reviewed and adjusted, if appropriate, on a prospective basis at each reporting date. Impairment of non-financial assets The carrying amounts of the Company’s non-financial assets subject to amortization are tested for impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. Goodwill and assets that are not yet available for use are tested for impairment annually or at any time if an indicator of impairment exists. The recoverable amount of an asset or a cash-generating unit (CGU) is the greater of its value in use and its fair value less costs of disposal. The recoverable amount is determined for an individual asset; unless the asset does not generate cash inflows that are largely independent of those from other assets or groups of assets. In such case, the CGU that the asset belongs to is used to determine the recoverable amount. For the purposes of impairment testing, the goodwill acquired in a business combination is allocated to CGUs or groups of CGUs, which generally corresponds to its operating segments or one level below, that are expected to benefit from the synergies of the combination, irrespective of whether other assets or liabilities of the acquiree are assigned to those units. An impairment loss is recognized if the carrying amount of an asset or CGU exceeds its estimated recoverable amount. Where the recoverable amount of a CGU to which goodwill has been allocated is lower than the CGU’s carrying amount, the related goodwill is impaired. Any remaining amount of impairment exceeding the impaired goodwill is recognized on a pro rata basis of the carrying amount of each asset in the respective CGU. Impairment losses are recognized in income. The Company evaluates impairment losses, other than goodwill impairment, for potential reversals at each reporting date. An impairment loss is reversed if there is any indication that the loss has decreased or no longer exists due to changes in the estimates used to determine the recoverable amount. An impairment loss is reversed only to the extent that the asset’s carrying amount does not exceed the carrying amount that would have been determined, net of depreciation or amortization, if no impairment loss had been recognized. Such reversal is recognized in income. Borrowing costs Borrowing costs that are directly attributable to the acquisition or construction of a qualifying asset are capitalized as part of the cost of the asset. A qualifying asset is one that takes a substantial period of time to get ready for its intended use. Capitalization of borrowing costs ceases when the asset is completed and ready for its intended use. All other borrowing costs are recognized as finance expense in income, as incurred. Other assets Restricted cash The Company is required to hold a defined amount of cash as collateral under the terms of certain subsidiaries’ external bank financing, government-related sales contracts and business combination arrangements. Deferred financing costs Deferred financing costs related to the revolving unsecured term credit facilities, when it is probable that some or all of the facilities will be drawn down, and deferred financing costs related to sale and leaseback agreements are included in other assets at cost and are amortized on a straight-line basis over the term of the related financing agreements. CAE Year-End Financial Results 2016 | 14 Notes to the Consolidated Financial Statements Accounts payable and accrued liabilities Accounts payable and accrued liabilities are recognized initially at fair value and subsequently measured at amortized cost using the effective interest method. Provisions Provisions are recognized when the Company has a present legal or constructive obligation as a result of past events, it is probable that an outflow of resources will be required to settle the obligation and the amount can be reliably estimated. Provisions are not recognized for future operating losses. Provisions are measured at the present value of the expenditures expected to be required to settle the obligation using a pre-tax rate that reflects current market assessments of the time value of money and the risks specific to the obligation. The increase in the provision due to passage of time is recognized as a finance expense. When there are a number of similar obligations, the likelihood that an outflow will be required in settlement is determined by considering the class of obligations as a whole. Long-term debt Long-term debt is recognized initially at fair value, net of transaction costs incurred. They are subsequently stated at amortized cost. Any difference between the proceeds, net of transaction costs, and the redemption value is recognized in income over the period of borrowings using the effective interest method. Fees paid on the establishment of loan facilities are recognized as transaction costs of the loan to the extent that it is probable that some or all of the facility will be drawn down. In these cases, the fee is deferred until the drawdown occurs. To the extent that there is no evidence that it is probable that some or all of the facility will be drawn down, the fee is capitalized as a pre-payment for liquidity services and amortized over the period of the facility to which it relates. Share capital Common shares are classified as equity. Incremental costs directly attributable to the issue of new shares or options are shown in equity as a deduction, net of tax, from the proceeds. When share capital recognized as equity is repurchased, the amount of the consideration paid, which includes directly attributable costs, net of tax, is recognized as a deduction from equity. Revenue recognition Revenue is measured at the fair value of the consideration received or receivable. Revenue is recognized when the amount can be reliably measured, when it is probable that future economic benefits will flow to the Company and when specific criteria have been met for each of the categories, as described below. Multiple component arrangements The Company sometimes enters into multiple component revenue arrangements, which may include a combination of design, engineering and manufacturing of flight simulators and other products, as well as the provision of training services, spare parts and maintenance. When a single sales transaction requires the delivery of more than one product or service (multiple components), the revenue recognition criteria are applied to the separately identifiable components. A component is considered separately identifiable if the delivered item has value to the customer on a stand-alone basis and the fair value associated with the product or service can be reliably measured. The allocation of the revenue from a multiple component arrangement is based on the fair value of each element in relation to the fair value of the arrangement as a whole. The Company's revenues can be divided into two main accounting categories: construction contracts and sales of goods and services. Construction contracts A construction contract is a contract specifically negotiated for the construction of an asset or of a group of assets, which are interrelated in terms of their design,technology, function, purpose or use.According to its characteristics, a construction contract can be accounted for separately, be segmented into several components which are each accounted for separately, or be combined with another construction contract in order to form a single construction contract for accounting purposes in respect of which revenues and expense will be recognized. Revenue fromconstruction contracts for the design, engineering and manufacturing of specifically designedtraining devicesis recognized using the percentage-of-completion method when it is probable that the economic benefits associated with the contract will flow to the Company, the revenue, contract costs to complete and the stage of contract completion at the end of the reporting period can be reliably measured and when the contract costs can be clearly identified and reliably measured so that actual contract costs incurred can be compared with prior estimates. The stage of completion is measured by reference to the contract costs incurred up to the end of the reporting period as a percentage of total estimated costs for each contract. When the criteria to use the percentage‑of‑completion method are not met, construction contract revenue is recognized to the extent of the contract costs incurred that are likely to be recoverable. 15 | CAE Year-End Financial Results 2016 Notes to the Consolidated Financial Statements Provisions for estimated contract losses are recognized in the period in which the loss is determined. Contract losses are measured at the amount by which the estimated total costs exceed the estimated total revenue from the contract. Warranty provisions are recorded when revenue is recognized based on past experience. The cumulative amount of costs incurred and profit recognized, reduced by losses and progress billing, is determined on a contract‑by‑contract basis.If this amount is positive it is classified in contracts in progress: assets.If this amount isnegativeit is classified in contracts in progress: liabilities. Post-delivery customer support is billed separately, and revenue is recognized over the support period. Sales of goods and services Standardized training devices Revenue from contracts for the construction of standardized training devices is recognized primarily on the training devices’ date of completion when the significant risks and rewards of ownership associated to the training devices are transferred to the customer and the Company retains neither continuing managerial involvement to the degree usually associated with ownership nor effective control over the training devices sold. Software arrangements Revenue from off-the-shelfsoftwaresalesis recognized when delivery has occurred. Revenue from fixed-price software arrangements and software customization contracts that require significant production, modification, or customization of softwareis recognized using the percentage-of-completion method. Spare parts Revenue from the sale of spare parts is primarily recognized upon shipment to the customer. Upon shipment, the significant risks and rewards of ownership of the goods are transferred and the Company retains neither continuing managerial involvement to the degree usually associated with ownership nor effective control over the goods sold. Product maintenance Revenue from maintenance contracts is generally recognized on the basis of the percentage-of-completion of the transaction. Training and consulting services Revenue from training and consulting services is recognized as the services are rendered. For flight schools, cadet training courses are offered mainly by way of ground school and live aircraft flight. During the ground school phase, revenue is recognized in income on a straight-line basis, while during the live aircraft flight phase, revenue is recognized based on actual flight hours. Other Sales incentives to customers The Company may provide sales incentives in the form of discounts and volume rebates, these incentives are recorded as a reduction of revenues. Non-monetary transactions The Company may also enter into sales arrangements where little or no monetary consideration is involved. The non-monetary transactions are measured at the more reliable measure of the fair value of the asset given up and fair value of the asset received. Deferred revenue Cash payments received or advances currently due pursuant to contractual arrangements, with the exception of those related to construction contracts, are recorded as deferred revenue until all of the foregoing conditions of revenue recognition have been met. Employee benefits Defined benefit pension plans The Company maintains defined benefit pension plans that provide benefits based on length of service and final average earnings. The defined benefit asset or liability comprises the present value of the defined benefit obligation at the reporting date less the fair value of plan assets out of which the obligations are to be settled. The defined benefit obligations are actuarially determined for each plan using the projected unit credit method. The present value of the defined benefit obligation is determined by discounting the estimated future cash flows using the interest rate of high-quality corporate bonds that are denominated in the currency in which the benefit will be paid and that have terms to maturity approximating the terms of the related pension obligation. In countries where there is no deep market in such bonds, the market rates on government bonds are used. CAE Year-End Financial Results 2016 | 16 Notes to the Consolidated Financial Statements The value of any employee benefit asset recognized is restricted to the present value of any economic benefits available in the form of refunds from the plan or reductions in the future contributions to the plan (asset ceiling test). Minimum funding requirements may give rise to an additional liability to the extent that they require paying contributions to cover an existing shortfall. Plan assets can only be used to fund employee benefits, are not available to the creditors of the Company, nor can they be paid directly to the Company. Fair value of plan assets is based on market price information. The Company determines the net pension cost of its Canadian defined benefit plans utilizing individual discount rates derived from the yield curve used to measure the defined benefit obligations at the beginning of the year. For the other defined benefit plans, the Company utilises a single weighted average discount rate derived from the yield curve used to measure the defined benefit obligations at the beginning of the year. Actuarial gains and losses arising from experience adjustments, changes in actuarial assumptions and the effect of any asset ceiling and minimum liability are recognized to OCI in the period in which they arise. Past service costs are recognized as an expense as incurred at the earlier of when the plan amendment or curtailment occurs and when the entity recognizes related termination benefits. Defined contribution pension plans The Company also maintains defined contribution plans for which the Company pays fixed contributions to publicly or privately administered pension insurance plans on a mandatory, contractual or voluntary basis. The Company has no legal or constructive obligation to pay further amounts if the fund does not hold sufficient assets to pay the benefits to all employees. Obligations for contributions to defined contribution pension plans are recognized as an employee benefit expense in income as the services are provided. Termination benefits Termination benefits are recognized as an expense when the Company is demonstrably committed, without realistic possibility of withdrawal, to a formal detailed plan to either terminate employment before the normal retirement date, or to provide termination benefits as a result of an offer made to encourage voluntary redundancy. Termination benefits for voluntary redundancies are recognized as an expense, if the Company has made an offer of voluntary redundancy, based on the number of employees expected to accept the offer. Benefits falling due more than 12 months after the reporting date are discounted to their present value. Share-based payment transactions The Company’s share-based payment plans consist of two categories: the Employee Stock Option Plan (ESOP), which qualifies as an equity-settled share-based payment plan; and the Employee Stock Purchase Plan (ESPP), Deferred Share Unit (DSU) plan, Long‑Term Incentive Time Based plans and Long-Term Incentive Performance Based plans which qualify as cash-settled share‑based payments plans. Time Based plans include the Long-Term Incentive – Deferred Share Unit (LTI-DSU) plan and the Long-Term Incentive – Time Based Restricted Share Unit (LTI-TB RSU) plan. Performance Based plans include the Long-Term Incentive – Restricted Share Unit (LTI-RSU) plan and the Long-Term Incentive – Performance Share Unit (LTI-PSU) plan. For both categories, the fair value of the employee services received in exchange is recognized as an expense in income. Service and non-market performance conditions attached to the transactions are not taken into account in determining fair value. For the equity-settled plan, the cost of equity-settled transactions is measured at fair value using the Black-Scholes option pricing model. The compensation expense is measured at the grant date and recognized over the service period with a corresponding increase to contributed surplus. The cumulative expenses recognized for equity-settled transactions at each reporting date represents the extent to which the vesting period has expired and management’s best estimate of the number of equity instruments that will ultimately vest. For options with graded vesting, each tranche is considered a separate grant with a different vesting date and fair value, and each tranche is accounted for separately. When the options are exercised, the Company issues new shares and the proceeds received net of any directly attributable transaction costs are credited to share capital. For cash-settled plans, a corresponding liability is recognized. The fair value of employee services received is calculated by multiplying the number of units expected to vest with the fair value of one unit as of grant date based on the market price of the Company’s common shares. The fair value of the ESPP is a function of the Company’s contributions. Until the liability is settled, the Company re-measures the fair value of the liability at the end of each reporting period and at the date of settlement, with any changes in fair value recognized in income for the period. The Company has entered into equity swap agreements with three major Canadian financial institutions in order to reduce its earnings exposure related to the fluctuation in the Company’s share price relating to the DSU, LTI-DSU and LTI-TB RSU programs. Current and deferred income tax Income tax expense comprises current and deferred tax. An income tax expense is recognized in income except to the extent that it relates to items recognized in OCI or directly in equity, in which case it is recognized in OCI or directly in equity, respectively. Current tax is the amount expected to be paid or recovered from taxation authorities on the taxable income or loss for the year, using tax rates enacted or substantively enacted at the reporting date in the countries where the Company and its subsidiaries operate and generate taxable income, and any adjustment to tax payable or receivable in respect of previous years. Management periodically evaluates positions taken in tax returns with respect to situations in which applicable tax regulation is subject to interpretation. It establishes provisions, where appropriate, on the basis of amounts expected to be paid to the tax authorities. 17 | CAE Year-End Financial Results 2016 Notes to the Consolidated Financial Statements Deferred tax is recognized using the balance sheet liability method, providing for temporary differences between the tax bases of assets or liabilities and their carrying amounts in the consolidated financial statements. Deferred income tax is provided on temporary differences arising on investments in subsidiaries, and jointly controlled entities, except where the timing of the reversal of the temporary difference is controlled by the Company and it is probable that the temporary difference will not reverse in the foreseeable future. Deferred tax is measured on an undiscounted basis at the tax rates that are expected to be applied to temporary differences when they reverse, based on the laws that have been enacted or substantively enacted by the reporting date. Deferred tax assets are recognized for all deductible temporary differences and carry forward of unused tax losses. The recognition of deferred tax assets are limited to the amount which is probable to be realized. Deferred tax assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that a recognized deferred tax asset will be realized. Unrecognized deferred tax assets are reassessed at each reporting date and are recognized to the extent that it has become probable that an unrecognized deferred tax asset will be realized. Deferred tax assets and liabilities are offset if there is a legally enforceable right to offset current tax liabilities and assets, and they relate to income taxes levied by the same tax authority on the same taxable entity, or on different taxable entities which intend to settle current tax liabilities and assets on a net basis or if their tax assets and liabilities will be realized simultaneously. Taxes on income in the interim periods are accrued by jurisdiction using the effective tax rate that would be applicable to expected total annual profit or loss of the jurisdiction. Investment tax credits Investment tax credits (ITCs) arising from R&D activities are deducted from the related costs and are accordingly included in the determination of net income when there is reasonable assurance that the credits will be realized. ITCs arising from the acquisition or development of property, plant and equipment and capitalized development costs are deducted from the cost of those assets with amortization calculated on the net amount. Investment tax credits expected to be recovered beyond 12 months are classified in Other assets. Earnings per share Earnings per share is calculated by dividing the net income for the period attributable to the common shareholders of the Company by the weighted average number of common shares outstanding during the period. The diluted weighted average number of common shares outstanding is calculated by taking into account the dilution that would occur if the securities or other agreements for the issuance of common shares were exercised or converted into common shares at the later of the beginning of the period or the issuance date unless it is anti-dilutive. The treasury stock method is used to determine the dilutive effect of the stock options. The treasury stock method is a method of recognizing the use of proceeds that could be obtained upon the exercise of options in computing diluted earnings per share. It assumes that any proceeds would be used to purchase common shares at the average market price during the period. Only the Company’s stock options have a dilutive potential on common shares. Government assistance Government contributions are recognized when there is reasonable assurance that the contributions will be received and all attached conditions will be complied with by the Company. Government assistance related to the acquisition of intangible assets is recorded as a reduction of the cost of the related asset while government assistance related to current expenses is recorded as a reduction of the related expenses. The Company benefits from investment tax credits that are deemed to be equivalent to government contributions. Contributions are received for Project New Core Markets from Investissement Québec (IQ) for costs incurred in R&D programs. Contributions were received in previous fiscal years for Project Phoenix from Industry Canada under the Technology Partnerships Canada (TPC) program and from IQ. Project New Core Markets and Project Phoenix require the Company to pay royalties. The obligation to pay royalties, recognized as royalty obligations, is recorded when the contribution is receivable and is estimated based on future projections. The obligation is discounted using the prevailing market rates of interest, at that time, for a similar instrument (similar as to currency, term, type of interest rate, guarantees or other factors) with a similar credit rating. The current portion is included as part of accrued liabilities. The difference between government contributions and the discounted value of royalty obligations is accounted for as a government assistance which is recognized as a reduction of related expenses or as a reduction of the cost of the related asset. The Company recognizes the Government of Canada’s participation in Project Falcon and Project Innovate as interest-bearing long‑term debt. The initial measurement of the accounting liability is discounted using the prevailing market rates of interest, at that time, for a similar instrument (similar as to currency, term, type of interest rate, guarantees or other factors) with a similar credit rating. The difference between the face value of the long-term obligation and the discounted value of the long-term obligation is accounted for as a government contribution which is recognized as a reduction of costs or as a reduction of capitalized expenditures. CAE Year-End Financial Results 2016 | 18 Notes to the Consolidated Financial Statements Use of judgements, estimates and assumptions The preparation of the consolidated financial statements requires the Company’s management (management) to make judgements, estimates and assumptions that affect the application of accounting policies, the reported amounts of assets and liabilities and disclosures at the date of the consolidated financial statements, as well as the reported amounts of revenues and expenses for the period reported. It also requires management to exercise its judgement in applying the Company’s accounting policies. The areas involving a high degree of judgement or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements are disclosed below. Actual results could differ from those estimates. Changes will be reported in the period in which they are identified. As at April 1, 2015, the Company has refined the method to estimate the cost of the Canadian defined benefit pension plans and the present value of the employee benefit obligations. In prior years, the net pension cost was estimated utilizing a single weighted average discount rate derived from the yield curve used to measure the defined benefit obligations at the beginning of the year. Under the refined method, individual discount rates are derived from the same yield curve, which reflect the different timing of benefit payments. This change in accounting estimate is accounted for prospectively. This change does not significantly affect the measurement of the employee benefit obligations and the total net pension plan cost compared to the previous method. Business combinations Business combinations are accounted for in accordance with the acquisition method. The consideration transferred and the acquiree’s identifiable assets, liabilities and contingent liabilities are measured at their fair value. Depending on the complexity of determining these valuations, the Company either consults with independent experts or develops the fair value internally by using appropriate valuation techniques which are generally based on a forecast of the total expected future net discounted cash flows. These evaluations are linked closely to the assumptions made by management regarding the future performance of the related assets and the discount rate. Contingent consideration is measured at fair value using a discounted cash flow model. Development costs Development costs are recognized as intangible assets and are amortized over their useful lives when they meet the criteria for capitalization. Forecasted revenue and profitability for the relevant projects are used to assess compliance with the capitalization criteria and to assess the recoverable amount of the assets. Impairment of non-financial assets The Company’s impairment test for goodwill is based on internal estimates (level 3) of fair value less costs of disposal calculations and uses valuation models such as the discounted cash flows model. Key assumptions which management has based its determination of fair value less costs of disposal include estimated growth rates, post-tax discount rates and tax rates. These estimates, including the methodology used, can have a material impact on the respective values and ultimately the amount of any goodwill impairment. Likewise, whenever property, plant and equipment and intangible assets are tested for impairment, the determination of the assets’ recoverable amount involves the use of estimates by management and can have a material impact on the respective values and ultimately the amount of any impairment. See Note 21 for further details regarding assumptions used. Revenue recognition The percentage-of-completion method requires the Company to estimate the work performed to date as a proportion of the total work to be performed. Management conducts monthly reviews of its estimated costs to complete, percentage-of-completion estimates and revenue and margins recognized, on a contract-by-contract basis. The impact of any revisions in cost and revenue estimates is reflected in the period in which the need for a revision becomes known. Defined benefit pension plans The cost of defined benefit pension plans and the present value of the employee benefit obligations are determined using actuarial valuations. Actuarial valuations involve, amongst others, making assumptions about discount rates, future salary increases and mortality rates. All assumptions are reviewed at each reporting date. Any changes in these assumptions will impact the carrying amount of the employee benefit obligations and the cost of the defined benefit pension plans. In determining the appropriate discount rate, management considers the interest rates of high quality corporate bonds that are denominated in the currency in which the benefits will be paid, and that have terms to maturity approximating the terms of the related pension liability. The mortality rate is based on publicly available mortality tables for the specific country. Future salary increases and pension increases are based on expected future inflation rates for the specific country. Other key assumptions for pension obligations are based, in part, on current market conditions. See Note 15 for further details regarding assumptions used. 19 | CAE Year-End Financial Results 2016 Notes to the Consolidated Financial Statements Government assistance repayments In determining the amount of repayable government assistance, assumptions and estimates are made in relation to discount rates, expected revenues and the expected timing of revenues. Revenue projections take into account past experience and represent management’s best estimate about the future. Revenues after a five-year period are extrapolated using estimated growth rates, ranging from 5% to 15%, over the period of repayments. The estimated repayments are discounted using average rates ranging from 7% to 9.5% based on terms of similar financial instruments. These estimates, along with the methodology used to derive the estimates, can have a material impact on the respective values and ultimately any repayable obligation in relation to government assistance. A 1% increase to the growth rates would increase the royalty obligation at March 31, 2016 by approximately $4.5 million (2015 − $9.9 million). Share-based payments The Company measures the cost of cash and equity-settled transactions with employees by reference to the fair value of the related instruments at the date at which they are granted. Estimating fair value for share-based payments requires determining the most appropriate valuation model for a grant, which depends on the terms and conditions of the grant. This also requires making assumptions and determining the most appropriate inputs to the valuation model including the expected life of the option, volatility and dividend yield. Income taxes The Company is subject to income tax laws in numerous jurisdictions. Judgement is required in determining the worldwide provision for income taxes. The determination of tax liabilities and assets involves uncertainties in the interpretation of complex tax regulations. The Company provides for potential tax liabilities based on the weighted average probability of the possible outcomes. Differences between actual results and those estimates could have an effect on the income tax liabilities and deferred tax liabilities in the period in which such determinations are made. Deferred tax assets are recognized to the extent that it is probable that taxable profit will be available against the losses that can be utilized. Significant management judgement is required to determine the amount of deferred tax assets that can be recognized, based upon the likely timing and the level of future taxable profits together with future tax planning strategies. The recorded amount of total deferred tax assets could be altered if estimates of projected future taxable income and benefits from available tax strategies are lowered, or if changes in current tax regulations are enacted that impose restrictions on the timing or extent of the Company’s ability to utilize future tax benefits. Leases The classification as either finance or operating lease is based on management’s judgement of the application of criteria provided in IAS 17 – Leases and on the substance of the lease arrangement. Most of the Company’s arrangements accounted for as operating leases are in relation to buildings and flight simulators. With regards to certain aircraft used in the Company’s live training operations, management has concluded that the undiscounted lease rental payments in the amount of $265.1 million associated with the lease convention to these aircraft should be accounted for as an off balance sheet arrangement as it is offset by a reciprocal arrangement with a third party and is non-recourse to CAE. CAE Year-End Financial Results 2016 | 20 Notes to the Consolidated Financial Statements NOTE 2 – cHANGES IN ACCOUNTING POLICIES New and amended standard s adopted by the Company The amendments to IFRS effective for the fiscal year 2016 have no material impact on the Company’s consolidated financial statements. New and amended standard s not yet adopted by the Company IFRS 9 - Financial Instruments In July 2014, the IASB released the final version of IFRS9 - Financial Instruments replacing IAS 39 - Financial Instruments: Recognition and Measurement . IFRS 9 introduces a revised approach for the classification of financial assets based on the characteristics of the contractual cash flows of the financial assets and the business model in which financial assets are held. IFRS 9 also introduces a new hedge accounting model that is more closely aligned with risk-management activities. The new standard supersedes all previous versions of IFRS 9 and completes the IASB’s project to replace IAS39. IFRS 9 is effective for annual periods beginning on April 1,2018 for the Company, with earlier application permitted. The Company is currently evaluating the impact of the new standard on its consolidated financial statements. IFRS 15 - Revenue from contracts with customers In May 2014, the IASB released IFRS 15 - Revenue from Contracts with Customers . The core principle of the new standard is to recognize revenue to depict the transfer of goods or services to customers in amounts that reflect the consideration to which the company expects to be entitled in exchange for those goods or services. The new standard also intends to enhance disclosures on revenue. IFRS 15 supersedes IAS 11 - Construction Contracts and IAS 18 - Revenue and related interpretations. IFRS 15 is effective for annual periods beginning on April 1,2018 for the Company, with earlier application permitted. The Company is currently evaluating the impact of the new standard on its consolidated financial statements. IFRS 16 - Leases In January 2016, the IASB released IFRS 16, Leases . The new standard eliminates the classification of leases as either operating or finance leases and introduces a single accounting model for the lessee under which a lease liability and a right-of-use asset is recognized for all leases with a term of more than 12 months. IFRS 16 also substantially carries forward the lessor accounting requirements; accordingly, a lessor continues to classify its leases as operating leases or finance leases. IFRS 16 supersedes IAS 17 - Leases and related interpretations. IFRS 16 is effective for annual periods beginning on April 1,2019 for the Company, with earlier application permitted for companies that also apply IFRS 15. The Company is currently evaluating the impact of the new standard on its consolidated financial statements. NOTE 3 – Net assets held for sale and discontinued operations The Company decided to divest of its mining division following the decision to focus its resources and capital investment in targeted growth opportunities in its three core markets: Civil Aviation Training Solutions, Defence and Security and Healthcare.The related assets and liabilities have been presented as held for sale. On July 24, 2015, the Company completed the sale of its mining division known as Datamine for an amount totaling $31.2 million including the finalization of the working capital adjustment and excluding a potential consideration of up to $10.0 million that is contingent on certain financial results being met. Remaining as held for sale are certain net assets excluded from the transaction, consisting mainly of inventories. The assets and liabilities classified as held for sale are as follows: 2015 Current assets $ $ 15.8 Intangible assets - 42.9 Other non-current assets 2.5 Assets held for sale $ $ 61.2 Current liabilities $ $ 12.9 Other non-current liabilities - 1.3 Liabilities held for sale $ $ 14.2 Net assets held for sale $ $ 47.0 Includes cash and cash equivalents. 21 | CAE Year-End Financial Results 2016 Notes to the Consolidated Financial Statements Analysis of the result of discontinued operations is as follows: (amounts in millions) 2015 Revenue $ $ 34.6 Expenses 31.4 (Loss) earnings before income taxes and measurement to fair value and disposal $ $ 3.2 Income tax (recovery) expense 1.7 (Loss) earnings before measurement to fair value and disposal $ $ 1.5 Loss on measurement to fair value and disposal (1.0) Income tax recovery on measurement to fair value and disposal 0.1 (Loss) earnings from discontinued operations $ $ 0.6 (amounts in millions) 2015 Net cash provided by (used in) operating activities $ $ (1.6) Net cash used in investing activities (2.6) Net cash used in financing activities - NOTE 4 – BUSINESS COMBINATIONS On September 30, 2015, the Company acquired the assets of Bombardier’s Military Aviation Training business (BMAT), a defence training system integrator for a total purchase consideration of $19.8 million, excluding purchase price adjustments. This acquisition strengthens CAE’s core capabilities as a virtual and live training system integrator and further expands its offering into support for live flying training of future military pilots. Total acquisition costs relating to BMAT amount to $1.3 million and were included in selling, general and administrative expenses in the consolidated income statement. The preliminary determination of the fair value of the identifiable assets acquired and liabilities assumed is included in the table below. The fair value of the acquired identifiable intangible assets and goodwill of $68.8 million is provisional until the valuation for those assets are finalized. The preliminary goodwill of $49.2 million arising from the acquisition of BMAT is attributable to the advantages gained, which include: − Expansion of CAE’s offering into support for live flying training; − Know-how as a training system integrator; − Experienced workforce with subject matter expertise. The fair value and the gross contractual amount of the acquired accounts receivable were $2.6 million. The revenue and segment operating income included in the consolidated income statement from BMAT since the acquisition date is $52.0 million and $6.1 million respectively. Had BMAT been consolidated from April 1, 2015, the consolidated income statement would have shown revenue and segment operating income of $93.5 million and $8.8 million respectively. These pro-forma amounts are estimated based on the operations of the acquired business prior to the business combination by the Company. The amounts are provided as supplemental information and are not indicative of the Company’s future performance. Net assets acquired and liabilities assumed arising from the acquisition are as follows: Total Current assets (1) $ Current liabilities Non-current assets Intangible assets (2) Deferred tax Non-current liabilities Fair value of net liabilities assumed, excluding cash and cash equivalents $ Cash and cash equivalents acquired Fair value of net assets acquired $ Purchase price adjustment receivable Total purchase consideration, settled in cash $ Additional consideration related to previous fiscal years' acquisitions Total cash consideration $ Excluding cash on hand. This goodwill is partially deductible for tax purposes. The net assets, including goodwill, of BMAT are included in the Defence and Security segment. CAE Year-End Financial Results 2016 | 22 Notes to the Consolidated Financial Statements NOTE 5 – ACCOUNTS RECEIVABLE Accounts receivable are carried on the consolidated statement of financial position net of allowance for doubtful accounts. This provision is established based on the Company’s best estimates regarding the ultimate recovery of balances for which collection is uncertain. Uncertainty of ultimate collection may become apparent from various indicators, such as a deterioration of the credit situation of a given client and delay in collection beyond the contractually agreed upon payment terms. Management regularly reviews accounts receivable, monitors past due balances and assesses the appropriateness of the allowance for doubtful accounts. Details of accounts receivable are as follows: (amounts in millions) 2015 Current trade receivables $ $ 170.6 Past due trade receivables 1-30 days 52.9 31-60 days 10.9 61-90 days 12.8 Greater than 90 days 58.9 Allowance for doubtful accounts (15.6) Total trade receivables $ $ 290.5 Accrued receivables 103.0 Receivables from related parties (Note 33) 28.7 Other receivables 45.8 Total accounts receivable $ $ 468.0 Changes in the allowance for doubtful accounts are as follows: (amounts in millions) 2015 Allowance for doubtful accounts, beginning of year $ $ (13.8) Additions (Note 31) (7.4) Amounts charged off 1.5 Unused amounts reversed (Note 31) 3.5 Exchange differences 0.3 Transferred to assets held for sale - 0.3 Allowance for doubtful accounts, end of year $ $ (15.6) NOTE 6 – inventories (amounts in millions) 2015 Work in progress $ $ 137.2 Raw materials, supplies and manufactured products 100.1 $ $ 237.3 The amount of inventories recognized as cost of sales is as follows: (amounts in millions) 2015 Work in progress $ $ 110.4 Raw materials, supplies and manufactured products 79.8 $ $ 190.2 23 | CAE Year-End Financial Results 2016 Notes to the Consolidated Financial Statements NOTE 7 – Property, plant and equipment Assets Buildings Machinery Aircraft and under Assets and and aircraft finance under (amounts in millions) Land improvements Simulators equipment engines lease construction Total Net book value at March 31, 2014 $ 26.5 $ 192.2 $ 739.6 $ 52.4 $ 16.8 $ 157.6 $ 156.1 $ 1,341.2 Additions 0.1 0.4 31.2 16.6 6.6 - 89.3 144.2 Disposals of subsidiaries - (0.6) (0.6) (0.3) (5.8) - - (7.3) Acquisition of assets under finance lease - 17.8 - 17.8 Disposals (3.8) (1.4) (0.3) - (0.9) - - (6.4) Depreciation - (15.5) (58.4) (15.5) (2.2) (16.5) - (108.1) Transfers and others - 16.2 124.9 0.1 4.6 3.2 (141.9) 7.1 Exchange differences 1.2 10.5 44.7 0.3 - 12.2 5.1 74.0 Transferred to assets held for sale - - - (1.3) - - - (1.3) Net book value at March 31, 2015 $ 24.0 $ 201.8 $ 881.1 $ 52.3 $ 19.1 $ 174.3 $ 108.6 $ 1,461.2 Additions - 8.1 12.1 12.9 5.5 - 79.2 117.8 Acquisition of subsidiaries - - - 0.4 - - - 0.4 Disposals - - (4.5) (0.1) (0.1) (3.2) - (7.9) Depreciation - (16.4) (67.4) (17.5) (2.4) (17.8) - (121.5) Impairment (Note 21) - - (1.7) - (1.7) Transfers and others - 3.4 82.4 1.2 - (5.7) (91.0) (9.7) Exchange differences 0.1 2.7 23.9 1.5 - 5.9 0.4 34.5 Net book value at March 31, 2016 $ Assets Buildings Machinery Aircraft and under Assets and and aircraft finance under (amounts in millions) Land improvements Simulators equipment engines lease construction Total Cost $ 24.0 $ 356.1 $ 1,214.7 $ 226.6 $ 23.6 $ 292.2 $ 108.6 $ 2,245.8 Accumulated depreciation - (154.3) (333.6) (174.3) (4.5) (117.9) - (784.6) Net book value at March 31, 2015 $ 24.0 $ 201.8 $ 881.1 $ 52.3 $ 19.1 $ 174.3 $ 108.6 $ 1,461.2 Cost $ 24.1 $ 372.3 $ 1,316.4 $ 236.8 $ 29.8 $ 287.3 $ 97.2 $ 2,363.9 Accumulated depreciation - (172.7) (390.5) (186.1) (7.7) (133.8) - (890.8) Net book value at March 31, 2016 $ As at March 31
